14-2081
     Dicko v. Lynch
                                                                                       BIA
                                                                                   Sichel, IJ
                                                                               A079 578 639
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   14th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   MOHAMEDOU DICKO,
14            Petitioner,
15
16                    v.                                             14-2081
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Gary J. Yerman, New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Acting Assistant
27                                       Attorney General; Russell J.E.
28                                       Verby, Senior Litigation Counsel;
29                                       Julia J. Tyler, Trial Attorney,
1                                 Office of Immigration Litigation,
2                                 United States Department of Justice,
3                                 Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DISMISSED in part and in part DENIED.

9        Petitioner Mohamedou Dicko seeks review of a May 21, 2014,

10   decision of the BIA affirming a September 22, 2011, decision

11   of an Immigration Judge (“IJ”) denying Dicko’s application for

12   asylum, withholding of removal, and relief under the Convention

13   Against Torture (“CAT”).     In re Mohamedou Dicko, No. A079 578

14   639 (B.I.A. May 21, 2014), aff’g No. A079 578 639 (Immig. Ct.

15   N.Y. City Sept. 22, 2011).    We assume the parties’ familiarity

16   with the underlying facts and procedural history in this case.

17       Under the circumstances of this case we review the IJ’s

18   decision.   See Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d

19   517, 523 (2d Cir. 2007).     The applicable standards of review

20   are well established.   See 8 U.S.C. § 1252(b)(4)(B); see also

21   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22   Because Dicko did not challenge the IJ’s denial of CAT relief

23   before the BIA, we lack jurisdiction to review the denial of
                                     2
1    that relief.   8 U.S.C. § 1252(d)(1); Karaj v. Gonzales, 462

2    F.3d 113, 119 (2d Cir. 2006).

3    Asylum

4        An alien must demonstrate by clear and convincing evidence

5    that his application for asylum was filed within one year of

6    his arrival in the United States.    8 U.S.C. § 1158(a)(2)(B).

7    However, an untimely filing may be excused if the applicant

8    demonstrates “either the existence of changed circumstances

9    which materially affect the applicant’s eligibility for asylum

10   or extraordinary circumstances relating to the delay in filing

11   an application within the [one-year] period.”         8 U.S.C.

12   § 1158(a)(2)(D).

13       We lack jurisdiction to review the agency’s determination

14   that an asylum application is untimely and does not warrant an

15   exception to the filing deadline.      8 U.S.C. § 1158(a)(3).

16   However, we retain jurisdiction to review “constitutional

17   claims or questions of law.”   8 U.S.C. § 1252(a)(2)(D).   Dicko

18   argues that the agency erred in concluding that he did not

19   establish extraordinary circumstances excusing the late filing

20   of his application because his application was only two weeks

21   late.    There is no exception to the filing deadline for
                                     3
1    applications filed close to the deadline, and Dicko’s argument

2    in this regard does not raise a question of law.    See 8 U.S.C.

3    § 1158(a)(2)(B), (D), (3).    Dicko also argues that the agency

4    erred by not considering whether his late filing may be excused

5    by   8   C.F.R.   § 1208.4(a)(5)(iv),     which    states   that

6    “extraordinary circumstances” may include a situation in which

7    an alien maintained a lawful non-immigrant status until a

8    reasonable period before the filing of the asylum application.

9    However, Dicko did not raise this argument either before the

10   IJ or the BIA and as a result it is unexhausted.    Lin Zhong v.

11   U.S. Dep’t of Justice, 480 F.3d 104, 119-20, 124 (2d Cir. 2007).

12   Accordingly, we decline to consider it.    For these reasons, we

13   lack jurisdiction to review the agency’s denial of Dicko’s

14   asylum application as untimely.

15   Withholding of Removal

16        The IJ denied Dicko’s application for withholding of

17   removal because she determined that he was not credible.    She

18   also concluded that he had not established his identity or his

19   Mauritanian citizenship.     Instead, she ordered him removed to

20   Mali, the country of nationality listed on his record of

21   admission into the United States and the country to which the
                                     4
1    Government recommended removal.        Dicko has not challenged,

2    either before the agency or here, the designated country of

3    removal.    Further, he claims that he was persecuted, and will

4    be persecuted in the future, in Mauritania.        He raises no fear

5    of   persecution   in   Mali.        Withholding   of   removal   is

6    country-specific: an alien will not be removed to a country

7    where his life or freedom would be threatened.             8 U.S.C.

8    § 1231(b)(3)(A).    Here, Dicko does not claim that his life or

9    freedom would be threatened in Mali.       Accordingly, he has not

10   met his burden of showing that removal to Mali should be

11   withheld.

12        For the foregoing reasons, the petition for review is

13   DISMISSED in part and in part DENIED.     As we have completed our

14   review, any stay of removal that the Court previously granted

15   in this petition is VACATED, and any pending motion for a stay

16   of removal in this petition is DISMISSED as moot.       Any pending

17   request for oral argument in this petition is DENIED in

18   accordance with Federal Rule of Appellate Procedure 34(a)(2),

19   and Second Circuit Local Rule 34.1(b).

20                                   FOR THE COURT:
21                                   Catherine O=Hagan Wolfe, Clerk

                                      5